The action is in equity to have ten promissory notes adjudged void. Certain of the defendants did not appear or plead in it. Others, including the appellants here, by their answers alleged, among other things, that the plaintiff had at law an adequate remedy. The trial court found: In March, 1914, the plaintiff, through its president, and the defendant Garifalos agreed that the notes involved, and others, made by the plaintiff *Page 524 
for the purpose of borrowing money through the discounting of them, should be delivered to Garifalos, who should procure their discount at either of two designated banks and pay forthwith one-half of the moneys received from them, and at their respective maturities the other one-half, to the plaintiff; the plaintiff entered into the agreement through the deceit of Garifalos; it delivered the notes to Garifalos, who agreed to return them to the plaintiff at the end of the ten days next after March 16, 1914, in case he, within that time, had not had them discounted as agreed; he did not have them so discounted; five of them he redelivered to the plaintiff, the remaining ten he transferred, through independent transactions, to eight persons who, or their transferees, are defendants here; two of the transferees were such in good faith and for value, and judgment against the plaintiff in favor of each of them for the sum unpaid upon the note was rendered; the other transferees were not such in good faith and for value, and judgment in favor of the plaintiff against each of them respectively declaring the notes void and directing their delivery to the plaintiff for cancellation was rendered.
Among the defendants there is neither community of right or interest in the subject-matter of the action, nor community of interest in the questions of law and fact involved in the general controversy. The only fact common to them is that Garifalos acquired the notes through deceit. According to the allegations of the complaint and the findings each note was transferred by him as an independent and several transaction and each transferee has a standing, allegations and proof peculiar to himself and dissociated from those of another. The issues between the plaintiff and each of the defendants were triable and determinable in a court of law by a jury. The plaintiff, naturally, desires to avoid vexation, expense, trouble and delay by a consolidation, in effect, of the *Page 525 
independent causes of action at law into one cause of action in equity. This it cannot have. (Empire Engineering Corporation v.Mack, 217 N.Y. 85; Hale v. Allinson, 188 U.S. 56; Johnson
v. Swanke, 128 Wis. 68; Rogers v. Boston Club,205 Mass. 261.) Neither the supplemental complaint nor the proof discloses an adequate cause for instituting this action in equity.
The judgments of the Appellate Division and of the Special Term should be reversed and the complaint dismissed as to each of the appellants, with costs to each of the appellants in all the courts.
HISCOCK, Ch. J., CHASE, CUDDEBACK and HOGAN, JJ., concur; McLAUGHLIN, J., not sitting; CRANE, J., absent.
Judgments reversed, etc.